Citation Nr: 1620928	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether payments to a fiduciary from January 2005 to May 2006 were proper, to include the issue of whether those payments should be reissued directly to the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO determined that payments made to the Veteran's fiduciary from January 2005 to May 2006 were proper and that those payments would thus not be reissued directly to the Veteran.

With regard to the issues of the validity of an overpayment of benefits and entitlement to waiver of recovery of the overpayment, these issues were remanded by the Board in October 2014 for additional adjudicatory action.  While the Veteran was provided with a statement of the case on the validity issue in March 2015, after which he filed a timely VA Form 9 in April 2015, and was provide a supplemental statement of the case on the waiver issue in May 2015, these issues have not been certified to the Board for appellate disposition. Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue. 38 C.F.R. § 19.35 (2015). However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence. See 38 C.F.R. §§ 19.36, 20.1304(a). As the required notifications have not been sent, the Board declines to take any further action on the issues at this time. This delay is needed to ensure that the Veteran is afforded due process in the matter. See 38 C.F.R. § 3.103; Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (Veterans and other claimants are entitled to due process during VA proceedings); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The matters of entitlement to service connection for diabetes mellitus and hypertension have been raised by the record in an April 2016 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ). The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms on which to file a claim.  See 38 C.F.R. § 19.9(b) (2015) (providing that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction"); Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).


FINDINGS OF FACT

1. The Veteran was found incompetent in a November 2004 rating decision.

2. In November 2004, while the Veteran was institutionalized at a state hospital pursuant to court order, the Veterans Service Center Manager of the St. Louis RO approved a request from the hospital to be appointed as the Veteran's fiduciary and issued a Certificate of Legal Capacity to Receive and Disburse Benefits in favor of the hospital in January 2005.

3. The Veteran was transferred to a different facility in September 2005, at which point a second Certificate of Legal Capacity to Receive and Disburse Benefits was issued in favor of the new facility.

4. In May 2006, the Veteran was designated as a "supervised direct payment beneficiary," with his VA compensation benefits being paid directly to him. 

5. The Veteran's VA compensation benefits were not withheld due to his institutionalization from January 2005 to May 2006; rather, they were paid directly to the facilities in which he was institutionalized during that time, which were acting as his legal custodian and fiduciary.

6. The funds received by the facilities serving as the Veteran's fiduciary were used to cover the cost of his care, which is consistent with Missouri state law.

7. Payments of the Veteran's monthly VA compensation benefits to the institutions appointed as the Veteran's fiduciary and legal custodian from January 2005 to May 2006 were made pursuant to applicable law and regulations; those payments may not be reissued directly to the Veteran.


CONCLUSION OF LAW

Payments to the Veteran's fiduciary from January 2005 to May 2006 were proper. 38 U.S.C.A. § 5502, 5506 (West 2014); 38 C.F.R. §§ 13.55, 13.58, 13.61, 13.71, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

II. Analysis

In this case, the Veteran contends that payments made to institutional fiduciaries from January 2005 to May 2006 were improper, due to his involuntary and "unlawful" institutionalization during that time, and that those payments should be reissued directly to the Veteran.

Here, in a November 2004 rating decision, the RO found the Veteran to be incompetent to handle the disbursement of his funds. Later that month, the state hospital in which the Veteran was institutionalized submitted a request to the RO for appointment as the Veteran's fiduciary. The Veterans Service Center Manager of the St. Louis RO approved the request, issuing a Certificate of Legal Capacity to Receive and Disburse Benefits in January 2005 in favor of the state hospital, to which the entirety of the Veteran's monthly VA compensation benefits were to be paid. The Veteran was transferred to a second state hospital in September 2005, at which point a second Certificate of Legal Capacity to Receive and Disburse Benefits was issued in favor of the new facility. In May 2006, the Veteran was designated as a "supervised direct payment beneficiary," with his VA compensation benefits being paid directly to him. Thus, the time period in question covers January 2005 to May 2006-months during which the Veteran's VA compensation benefits were paid not to him directly, but to the facilities in which he was institutionalized, which were acting as his fiduciaries during that time.

The Veteran does not contest the finding of incompetency but has challenged the payments to his institutional fiduciaries on the basis that they were "unlawful." The basis for this claim is that his institutionalization in the two state facilities resulted from a ruling by a state judge who, sua sponte, found the Veteran not guilty of multiple criminal charges by reason of insanity-a plea he did not enter-and ordered that he be committed to the custody of a state psychiatric facility, which ruling was later overturned on appeal. In support of his claim, the Veteran has submitted an April 2006 appellate court decision, in which the initial finding of not guilty by reason of insanity (including the committal order) was reversed and the case remanded to the trial court for further ruling as to the charges initially brought. The Veteran further alleges that the facilities in question committed fraud by knowingly using his monthly benefit payments for the "cost of the Veteran's unlawful incarceration" rather than for his care while he was institutionalized. He further contends that, under 38 C.F.R. § 3.665(m) (2015), the reversal of the finding of not guilty by insanity, along with the associated committal order, should warrant the restoration of benefits during the time period in question.

Regarding the Veteran's claim for restoration of benefits on the basis that his conviction was overturned on appeal, the Board notes as an initial matter that 38 C.F.R. § 3.665(m) does provide that any compensation benefits withheld due to incarceration shall be restored to the beneficiary in cases where convictions are overturned on appeal. However, Section 3.665 applies to benefits being withheld by VA due to incarceration, not to benefits being paid directly to fiduciaries, as is the case here. In this instance, the Veteran's VA compensation benefits were not withheld from him at any time under 38 C.F.R. § 3.665. Rather, due to the RO's November 2004 finding of incompetency, the entirety of the Veteran's VA compensation benefits were being paid not to him but to the facilities in which he was institutionalized from January 2005 to May 2006. As no VA benefits were being withheld under 38 C.F.R. § 3.665, that regulation is not applicable in this case.

Further, with respect to the Veteran's argument that the facilities in question were using his VA compensation benefits to pay for his "unlawful incarceration" rather than the cost of his care, the Board finds that argument unavailing. Here, the Missouri Department of Mental Health submitted a letter dated in August 2007 in which it clearly explained that the funds received by the facilities serving as the Veteran's fiduciary were used "to cover the cost of his care," which is consistent with Missouri state law providing that "if a person is ordered held or hospitalized by the director of the department of mental health or in one of the facilities of the department of mental health . . . the liability for hospitalization shall be paid by the person, his estate or those responsible for his support." Mo.Rev.Stat. § 552.080.3 (2015). As the Department of Mental Health explained in its letter, those costs remain regardless of whether the committal is later overturned. (The Board further notes that the April 2006 ruling did not necessarily "overturn" the Veteran's conviction; rather, it merely remanded the underlying criminal charges back to the trial court for further adjudication.)

Relevant law and regulations establish that a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation. 38 C.F.R. § 3.353(a) (2015). The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 38 C.F.R. § 3.353(b). 

Regarding the payment of VA compensation benefits to fiduciaries, the Veterans Service Center Manager is authorized to select and appoint (or in the case of a court-appointed fiduciary, to recommend for appointment) the person or legal entity best suited to receive Department of Veterans Affairs benefits in a fiduciary capacity for a beneficiary who is mentally ill (incompetent) or under legal disability by reason of minority or court action, and the beneficiary's dependents. Authorized payees include: (1) the beneficiary; (2) the beneficiary under supervision (supervised direct payment); (3) the spouse of an incompetent Veteran; and (4) the legal custodian of a beneficiary's Department of Veterans Affairs benefits. 38 C.F.R. § 13.55 (2015).

Further, 38 C.F.R. § 13.58 (2015) establishes that the Veterans Service Center Manager is authorized to make determinations as to the person or legal entity to be appointed legal custodian to receive VA benefit payments on behalf of a beneficiary who is incompetent or under legal disability by reason of minority or court action. In the absence of special circumstances, the person or legal entity to be appointed legal custodian will be the person or legal entity caring for and/or having custody of the beneficiary or the beneficiary's estate. VA benefits may be paid to a legal custodian subject to several conditions outlined in the regulation. Id. Finally, 38 C.F.R. § 13.61 (2015) provides that the Veterans Service Center Manager may authorize the payment of a Veteran's VA compensation benefits, in whole or in part, to the chief officer of an institution furnishing inpatient treatment to the Veteran upon determination that such payment-an "institutional award"-will adequately provide for the Veteran's needs and remove the need for an additional fiduciary. Id. Section 13.71 further clarifies that, when certain conditions are met, institutional awards may be authorized where a Veteran has been rated as incompetent and is legally liable for the cost of his care and where the institution is likely to assert a claim for those costs. Id. § 13.71.

Here, the Veteran was found to be incompetent in the RO's November 2004 rating decision, which he did not appeal. Further, the facilities where the Veteran was institutionalized during the period in question were validly appointed as his fiduciaries via Certificates of Legal Capacity to Receive and Disburse Benefits signed by the Veterans Service Center Manager in January 2005 and September 2005. The Veteran was committed to the facilities pursuant to a court order that was valid for the period in question, rendering each of the facilities the legal custodian of the Veteran during his institutionalization. Further, the chief officers of those facilities were validly authorized to receive the Veteran's VA benefits as an institutional award for the purpose of adequately providing for his needs, and the Veteran was legally liable for the cost of his care at those facilities while institutionalized. 38 C.F.R. §§ 13.58, 13.61, 13.71; see Mo.Rev.Stat. § 552.080.3. Thus, to the extent that the Veteran contends his VA benefits were misappropriated by the validly appointed fiduciaries, the Board must conclude that any remedies for his allegations lie elsewhere. See 38 C.F.R. § 20.101 (2015).

For the foregoing reasons, there is no basis under VA's laws and regulations to find that payments to the Veteran's fiduciary from January 2005 to May 2006 were improper.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2015) (the Board is bound by the applicable statutes and regulations).  Those payments therefore may not be reissued directly to the Veteran and his appeal on this issue must be denied.

ORDER

Payments to the Veteran's fiduciary from January 2005 to May 2006 were proper and may not be reissued directly to the Veteran; the appeal on this issue is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


